     Case 3:13-cr-04510-JAH Document 2132 Filed 06/26/20 PageID.14997 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        Case No.: 13cr4510-JAH
11                                   Plaintiff,
                                                      ORDER GRANTING EARLY
12   v.                                               TERMINATION OF SUPERVISED
                                                      RELEASE
13
     EVERETT WILLIAMS,
14
                                   Defendant.
15
16
17         Defendant, Everett Williams, filed an unopposed Motion for Early Termination of
18   Supervised Release. See Doc. No. 2130. Good cause appearing, Defendant’s motion is
19   GRANTED.
20         Accordingly, IT IS HEREBY ORDERED Defendant’s Supervised Release is
21   Terminated.
22         IT IS SO ORDERED.
23
24   DATED: June 26, 2020
25
26                                                _________________________________
                                                  Hon. John A. Houston
27                                                United States District Judge
28

                                                  1
